Citation Nr: 1419165	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-05 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from April 1973 to September 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision (RD) of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board notes that the Veteran has claimed service connection for post-traumatic stress disorder (PTSD).  During the course of the appeal, the evidentiary development has resulted in evidence showing a diagnosis of anxiety.  In considering the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has reframed the issue as claim for service connection for an acquired psychiatric disability.  

In December 2009, the Veteran gave testimony at a hearing at the RO before a local hearing officer.  The hearing transcript has been associated with the claims file.

In March 2012, the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington DC for additional development.  The case has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his currently diagnosed acquired psychiatric disorder is related to active service.

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is granting the claim for service connection for an acquired psychiatric disorder, to include anxiety.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Psychiatric Disability Service Connection Analysis

The Veteran contends that he has an acquired psychiatric disability as a result of being beaten, threatened, and imprisoned during service.  

With regard to the element of current disability, the October 2009 VA examination report shows a diagnosis of anxiety and the April 2012 VA examination confirms such diagnosis.  Therefore, the Board finds that the Veteran has a current acquired psychiatric disability. 

On the question of whether the psychiatric disability was incurred in service, the Board finds that the Veteran was treated for anxiety during service.  The Veteran has asserted that during service, he did not get along with his shipmates, that he fought with a shipmate because that shipmate thought that the Veteran attempted to poison him, and that as a result of this fight, the shipmate threatened to kill the Veteran.  The Veteran then left his duty station without securing authorization because he was afraid for his safety and, when he returned upon assurances of protection, he was placed in confinement for safe keeping for four to six months.  

Service personnel records indicate that the Veteran was investigated in April 1974 in relation to an attempted poisoning of a navy sailor; however, the Veteran was not charged.  The April 1974 investigation report also notes that there was a quarrel between the Veteran and a shipmate but the facts relating to whether the Veteran was beaten during this quarrel remain unclear.  Service personnel records also confirm that the Veteran had multiple periods of unauthorized absence and that he was confined for safe keeping for two weeks.  The Veteran's service personnel records also include an April 1974 letter the Veteran wrote to his commanding officer outlining the events surrounding his accusation of poisoning a shipmate, his quarrel with that shipmate, and his fear for his safety.  Moreover, service treatment records note that in April 1974, the Veteran requested to be evaluated by a psychiatrist; the examining physician noted that the Veteran's anxieties at that time resulted from a recent fight with a shipmate as well as a pending punishment for unauthorized absence from the military.  Based on the foregoing, despite the inconsistency with respect to the length of confinement, the Board finds that the Veteran's assertions relating to the in-service events to be credible.  See Rucker, 
10 Vet. App. 67; Layno, 6 Vet. App. 465.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's psychiatric disability started during active service as a result of the events described above.

With regard to the relationship of the current psychiatric disability to the in-service events, the April 2012 VA examiner opined that the Veteran's anxiety disorder is at least as likely as not due to or aggravated by the Veteran's experiences during active service.  In reaching this conclusion, the VA examiner reviewed the case file, evaluated the Veteran's statements, and explained in great detail the history of the Veteran's psychiatric disability including potential inconsistencies in the Veteran's statements.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's current acquired psychiatric disability is related to active service.



ORDER

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


